DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Dierker on 02/04/2022
The application has been amended as follows: 
In claims 1, 4, and 6 please change 	“either c) or d), or both c) and d)” 
					to	--either d) or both c) and d)--

In claim 10 please 	delete “or ii) an energy sink material ” 	at line 4, 13-14
delete “or ii) the energy sink material ” 	at line 13-14
			delete “i) ” 					at lines 3 and 13

Allowable Subject Matter
Claims 1-4, 6-10, 14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious igniting a fuel (e.g., an explosive, combustible; “energy source material” in the claims) on a ceramic or metal powder in order to fuse together the powder to form a fused layer in a 3d printing process (corresponding to limitation d and the wherein clause in claims 1, 4, and 6, and generally in claim 10) as claimed in then claims. See Figure 3A-B.
The general idea of using an exothermic reaction via an energy source material that is deposited onto a powder layer of metal or ceramic is known (see e.g., Knittel, (US 20160305256 A1), as cited in prior rejection. Also see Sullivan (US 20150099102 A1), Nuechterlein (US 20160271878 A1), or Joshi (US 20170021526 A1)). However, the energy sources as claimed are not analogous, not equivalent, and not obvious to the prior art energy source materials.
The prior art uses inorganic metallic fuel sources. Knittel uses Al or SI as the energy source. Sulivan uses thermite or intermetallic reactions as the energy source. Nuechterlein and Joshi also use intermetallic reactions to sinter the material. These prior art references generally react the energy source such that the product of the reaction forms the object. In contrast, the energy source materials in the instant claims are organic, nitrogen based, or molecular based materials. Furthermore, these materials are burned away during the exothermic reaction rather than being incorporated in to the final object as in the prior art.
There is no known prior art that applies the claimed energy sources in a way that would render their claimed use in 3d printing to be obvious. The claims are allowed for this reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744